IN THE SUPREIVIE COURT OF THE STATE OF DELAWARE

CRAIG O. JACKSON, §
§ No. 238, 2015
Defendant Below, §
Appellant, §
§ Court Below—Superior Court
V. § of the State of Delaware,
§ in and for New Castle County
STATE OF DELAWARE, § Cr. ID No. 30604822DI
§
Plaintiff Below, §
Appellee. §

Submitted: September 24, 2015
Decided: November 2, 2015

Before STRINE, Chief Justice, HOLLAND, and VAUGHN, Justices.
O R D E R

This 2nd day of November, upon consideration of the appellant’s Supreme
Court Rule 26(0) brief, the State’s response, and the record below, it appears to the
Court that:

(1) In November 1986, the appellant, Craig 0. Jackson, was indicted on
multiple counts of sexual offenses involving his stepdaughters. In early 1987,
Jackson entered into a written plea agreement with the State. Jackson agreed to
plead guilty to Unlawful Sexual Intercourse in the Second Degree, a lesser included
offense of Unlawful Sexual Intercourse in the First Degree, as to his seven-year—old
stepdaughter, in return for which the State agreed to drop the remaining charges

against Jackson as to both victims. In February 1987, following a hearing, the

Superior Court accepted Jackson’s guilty plea and sentenced defendant Jackson to a
mandatory term of life imprisonment with the possibility of parole. Jackson did not
appeal the Superior Court’s judgment.

(2) In January 1988, Jackson ﬁled his ﬁrst motion for postconviction relief
under Superior Court Criminal Rule 35 (now Superior Court Criminal Rule 61
(“Rule 61”)). In the motion, Jackson argued that his former counsel was ineffective
for, among other things, failing to tell him that he would receive a mandatory life
sentence. The Superior Court denied the motion. This Court afﬁrmed the Superior
Court’s judgment.1 This Court also afﬁrmed the Superior Court’s denial of
Jackson’s second motion for postconviction relief.2

(3) In June 2011, Jackson ﬁled his third motion for postconviction relief.
Jackson raised the same ineffective assistance of counsel claim he raised in his ﬁrst
motion for postconviction relief and claimed this Court’s decision in Evans v. State3
retroactively increased his sentence. We afﬁrmed the Superior Court’s denial of the
motion.4

(4) Jackson ﬁled a motion for rehearing en banc on the ground that he

asserted a new rule of retroactively applicable constitutional law under Laﬂer v.

1 Jackson v. State, 1988 WL 93402 (Del. Aug. 29, 1988).
2 Jackson v. State, 2008 WL 4892732 (Del. Nov. 12, 2008).
3 872 A.2d 539 (Del. 2005).

4 Jackson v. State, 2012 WL 4097260 (Del. Sept. 19, 2012).

Cooper:3 and [Missouri v. Frye.6

We granted the motion and appointed counsel
(“Posctonviction Counsel”) to represent Jackson.7 We subsequently granted

Postconviction Counsel’s motion to remand the matter to the Superior Court for

further proceedings.8

(5) In the Superior Court, Postconviction Counsel ﬁled an opening brief in
support of Jackson’s motion for postconviction relief. Postconviction Counsel
argued that Jackson’s guilty plea was the result of ineffective assistance of counsel
because Jackson’s former counsel wrongly informed Jackson that, by accepting the
plea, he would be released from prison at some point in the future, regardless of
whether he was paroled. After the State ﬁled an answering brief and Postconviction
Counsel ﬁled a reply brief, the Superior Court directed Jackson’s former counsel to
submit an afﬁdavit responding to Jackson’s allegations. Jackson’s former counsel
submitted an afﬁdavit and the State and Postconviction Counsel ﬁled responses to
the afﬁdavit. During the Superior Court proceedings, Jackson was granted parole.

(6) In an order dated December 15, 2014, a Superior Court Commissioner
recommended denial of Jackson’s motion for postconviction relief. After

considering the substantive merits of Jackson’s ineffective assistance of counsel

5 132 S. Ct. 1376 (2012).

6132 S. Ct. 1399 (2012).

7 Jackson v. State, No. 130, 2012 (Del. Oct. 17, 2012).

8 Jackson v. State, 2012 WL 6707734 (Del. Nov. 1, 2012).

claim, the Commissioner found that the Guilty Plea Form and plea colloquy were
contrary to Jackson’s claim that there was a reasonable probability that, but for his
counsel’s errors, he would not have pled guilty and would have insisted on going to
trial.

(7) Postconviction Counsel ﬁled objections to the Commissioner’s report
and recommendation. The Superior Court adopted the Commissioner’s report and
recommendation and denied Jackson’s third motion for postconviction relief. This
appeal followed.

(8) On appeal, Postconviction Counsel ﬁled a brief and a motion to
withdraw under Supreme Court Rule 26(0) (“Rule 26(0)”). Postconviction Counsel
asserts that, based upon a complete and careful examination of the record, there are
no arguably appealable issues. Postconviction Counsel represents that he provided
Jackson with a copy of the motion to withdraw and the accompanying brief and
informed Jackson of his right to identify any points he wished this Court to consider
on appeal. Jackson has not identiﬁed any points for this Court to consider. The
State has responded to the Rule 26(0) brief and moved to affn‘m the Superior Court’s
judgment.

(9) When reviewing a motion to withdraw and an accompanying brief
under Rule 26(0), this Court must: (i) be satisﬁed that defense counsel has made a

conscientious examination of the record and the law for arguable claims; and (ii)

conduct its own review of the record and determine whether the appeal is so totally
devoid of at least arguably appealable issues that it can be decided without an
adversary presentation.9

(10) This Court has reviewed the record carefully and has concluded that
Jackson’s appeal is wholly without merit and devoid of any arguably appealable
issue. Jackson has not shown that but for his counsel’s errors, he would not have
pled guilty and would have insisted on going to trial.10 During the plea colloquy,
Jackson stated that he did not want to risk going to trial and that he would not have
a chance at trial due to his statement to the police and the testimony of one of the
Victims. By pleading guilty to Unlawful Sexual Intercourse in the Second Degree,
Jackson avoided the risk of being found guilty of additional charges, including Rape
in the First Degree, and facing another life sentence.

(11) We also are satisﬁed that Jackson’s counsel has made a conscientious
effort to examine the record and the law and has properly determined that Jackson

could not raise a meritorious claim in this appeal.

9 Penson v. Ohio, 488 US. 75, 83 (1988); Leacock v. State, 690 A.2d 926, 927-28 (Del. 1996).

10 Hill v. Lockhart, 474 US. 52, 58-60 (1985) (to show ineffective assistance of counsel, defendant
must show counsel’s representation fell below objective standard of reasonableness, and in context

of guilty plea, but for his counsel’s ineffective assistance, defendant would not have pled guilty
and would have insisted on going to trial); Albury v. State, 551 A.2d 53, 5 8-60 (Del. 1988) (same).

NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED. The motion to withdraw is moot.

BY THE COURT:

/s/ Randy J. Holland
Justice